UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DESIREE THOMPSON and DARIN POOLE,

                                Plaintiffs,
                                                                 19-CV-1153 (CM)
                    -against-
                                                                       ORDER
NYC, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs filed this action pro se. On May 29, 2019, the Court granted their requests to

proceed in forma pauperis (IFP), and on June 12, 2019, the Court granted them leave to file an

amended complaint. (ECF Nos. 12-13.) After Plaintiffs failed to file an amended complaint, the

Court dismissed the action. (Order issued on Aug. 19, 2019; ECF No. 14.)

       The Court is now in receipt of Plaintiff Darin Poole’s second IFP application. But as the

Court already granted Plaintiffs’ IFP applications, this new submission is unnecessary. Thus, no

action is required by the Court on this new submission. Should Plaintiffs intend to pursue this

action, they must move for reconsideration of the order of dismissal and attach an amended

complaint, in accordance with the June 12, 2019 order.

       This case remains closed.

SO ORDERED.

 Dated:   February 5, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
